OPINION.
Lansdon:
This appeal presents several features of interest to the public. The taxpayer appeals from a determination of the Commissioner as to the value of certain stocks owned by the decedent, Lucy H. Sturgess, at the date of her death. The taxpayer alleges that the Commissioner erred in his determination of such value and asserts that, as a matter of fact, the securities were worth much less than the amount found by the Commissioner.
The only issue involved is a question of fact. The Commissioner having determined a valuation for the assessment of the estate tax, *71the taxpayer must adduce legal, admissible, and convincing evidence of error to sustain his appeal. The first evidence offered by the taxpayer is an ex parte report of an appraisal of the assets of the corporation issuing the securities, the value of which is involved in this controversy. No officer or employee, either of the appraisal company or the corporation, was present to identify the appraisal and undergo cross examination as to its content or the methods by which it was made.
Counsel for the taxpayer then called a certified public accountant to testify in support of the allegations of the petition. After the usual qualifying interrogatories the first four questions put to the witness, with the answers to the first three, were as follows:
Q. Have you examined the books and assets of the Solar-Sturgess Manufacturing Company?
A. I have.
Q. Are you familiar with the books of the Solar-Sturgess Manufacturing Company?
A. I am.
Q. Are you familiar with the assets of the Solar-Sturgess Manufacturing Company?
A. I am.
Q. What, in your opinion, was the value of the stock of the Solar-Sturgess Manufacturing Company at January 2, 1922?
Counsel for the Commissioner objected to the acceptance of the ex parte appraisal report as evidence, and his objection was sustained by the Board. Counsel for the Commissioner objected to the testimony of the certified public accountant, because it was not shown that the witness was qualified to testify as to the value of the securities in controversy. This objection was sustained. Thereupon counsel for the taxpayer moved for a continuance in order that he might have time and opportunity to secure the witnesses and evidence necessary to sustain the appeal.
The motion for continuance was denied for two reasons: (1) Because the representatives of taxpayers are presumed to know the rules of evidence and that ex parte documents, unsupported opinions, and mere statements are not sufficient foundation upon which the Board may base the findings of fact which it is required by law to incorporate in its report of appeals heard and determined; and (2) because the interests of many appellants are subjected to hardship by continuance of appeals set for hearing. Counsel for the Commissioner then moved the dismissal of the appeal because of the taxpayer’s failure to adduce any evidence to support the allegation of error asserted in the petition. .
The motion to dismiss is denied, and the determination of the Commissioner is approved.